Citation Nr: 0627909	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability 
(to exclude basal cell carcinoma); and if so, whether the 
claim may be granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The issues of entitlement to service connection for a skin 
disability (to exclude basal cell carcinoma) and entitlement 
to an evaluation in excess of 10 percent for right ear 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for multiple skin 
conditions was denied by a June 1998 rating decision; an 
appeal of that decision was not perfected.

2.  Evidence submitted subsequent to the June 1998 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision which denied a claim for 
service connection for multiple skin conditions is final. 38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a skin 
disability is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.
  
In a decision dated in June 1998, the RO denied the veteran's 
claims for service connection for multiple skin conditions.  
The veteran did not perfect his appeal with respect to this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  Thus, the June 1998 
decision is final.  

The veteran's application to reopen his claim of service 
connection for skin cancer was received in November 2002.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a July 2003 rating decision, the RO 
reopen the veteran's claim of entitlement to service 
connection for multiple skin conditions but denied the claim 
on the merits.  After the veteran initiated his appeal, in a 
December 16, 2003 rating decision, the RO granted service 
connection for basal cell carcinoma of the forehead, right 
temple, both ears and right upper extremity.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The new evidence of record includes an October 2003 VA 
examination conducted by Dr. JG which provided the opinion 
that the veteran's basal cell and squamous cell carcinomas 
were at least as likely as not related to sun exposure 
sustained during his lifetime, that the effect of the sun on 
development of skin cancers is cumulative and that some sun 
exposure during the military would certainly be able to cause 
skin cancer but this would be compounded by any other 
exposure to sunlight even mild exposure.  

Based on this opinion, in a December 2003 rating decision, as 
noted above, the RO granted service connection for basal cell 
carcinoma of the forehead, right temple and both ears and 
basal cell carcinoma of the right upper extremity.

The Board also finds that the October 2003 VA examination, in 
and of itself, raised a reasonable possibility of 
substantiating the claim for service connection for multiple 
skin conditions, to include seborrheic keratoses and basal 
cell carcinoma; and the Board is in agreement with the RO's 
decision to reopen the veteran's claim.  


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for multiple 
skin conditions is granted.


REMAND

The Board must address the VCAA, which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Specifically, the veteran should be informed of the evidence 
necessary to substantiate his claim for service connection 
for a skin disability (to exclude basal cell carcinoma) and 
increased rating for right ear hearing loss.  Therefore, it 
is apparent that the Board must remand this case to ensure 
that the veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
veteran should be informed that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is awarded 
or an effective date only in the event of 
an increased evaluation.

2.  The case should again be reviewed on 
the basis of any additional evidence.  If 
any benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


